Name: Regulation (EEC) No 1042/75 of the Commission of 22 April 1975 concerning the minimum free-at-factory price per 100 kg of potatoes and amending the Annex to Regulation (EEC) No 1980/74
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Na L 103/ 14 Official Journal of the European Communities 23 . 4 . 75 REGULATION (EEC) No 1042/75 OF THE COMMISSION of 22 April 1975 concerning the minimum free-at- factory price per 100 kg of potatoes and amending the Annex to Regulation (EEC) No 1980/74 Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1 132/74 (') of 29 April 1974 on production refunds in the cereals and rice sectors, as last amended by Council Regulation (EEC) No 31 1 3/74 (2), and in parti ­ cular Article 9 thereof ; Whereas the amount as specified in Article 3(1 ) of Regulation (EEC) No 1132/74 in respect of the delive ­ red-to-factory price to be paid to the producer is to be altered with effect from 1 April 1975 ; whereas this alteration necessitates a change in the amounts listed in column 4 of the Annex to Commission Regulation (EEC) No 1 980/74 (3) of 25 July 1974 determining the quantity of potatoes required for the manufacture of 100 kilogrammes of starch , as last amended by Regula ­ tion (EEC) No 904/75 (4) ; HAS ADOPTED THIS REGULATION : Article 1 The figures in column 4 in the Annex to Regulation (EEC) No 1980/74 shall be replaced by those set out in the Annex to this Regulation . . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Where those affected so request, it shall be applicable with effect from 1 April 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 128 , 10 . 5 . 1974, p. 24. (2 ) OJ No L 332, 12 . 12 . 1974, p. 1 . (3) OJ No L 207, 29 . 7 . 1974, p. 1 . (4 ) OJ No L 87, 8 . 4 . 1975, p. 5 . 23 . 4. 75 Official Journal of the European Communities No L 103/15 ANNEXE / ANHANG / ALLEGATO / BIJLAGE / ANNEX / BILAG Prix minimal franco usine Ã payer par le fÃ ©culier pour 100 kg de pommes de terre (en unitÃ ©s de compte) Vom StÃ ¤rkehersteller zu zahlender Mindestpreis frei Fabrik fÃ ¼r 100 kg Kartoffeln (in RE) Prezzo minimo franco fabbrica da pagare dal fabbricante di fecola per 100 kg di patate (in unitÃ di conto) Minimum te betalen prijs door de zetmeelfabrikant, franco fabriek, voor 100 kg aardappelen (in R.E.) Minimum free-at-factory price to be paid by the starch manufacturer for 100 kg of potatoes (u.a.) Mindestpris frit fabrik, som stivelsesproducenten skal betale pr. 100 kg kartofler (i RE) Irlande Royaume-Uni Autres Etats membres Irland Vereinigtes KÃ ¶nigreich Andere Mitgliedstaaten Irlanda Regno Unico Altri paesi membri Ierland Verenigd Koninkrijk Andere Lid-Staten Ireland United Kingdom Other Member States Irland Det forenede Kongerige Andre medlemsstater 1,740 1,657 1,738 1,752 1,669 1,751 1,765 1,680 1,763 1,778 1,693 1,776 1,791 1,706 1,790 1,804 1,718 1,802 1,818 1,731 l t815 1,831 1,744 1,830 1,845 1,758 1,844 1,859 1,771 1,857 1,874 1,785 1,873 1,885 1,795 1,883 1,900 1,809 1,899 1,912 1,820 1,910 1,927 1,835 1,925 1,939 1,847 1,938 1,952 1,858 1,949 1,968 1,874 1,966 1,980 1,886 1,979 1,993 1,898 1,991 2,007 1,911 2,004 2,020 1,924 2,018 2,033 1,937 2,031 2,047 1,950 2,046 2,058 1,960 2,057 2,072 1,974 2,070 2,086 1,987 2,084 2,100 2,000 2,098 2,115 2,015 2,113 2,126 2,025 2,124 2,141 2,038 2,139 2,152 2,050 2,151 2,164 2,060 2,161 No L 103/16 Official Journal of the European Communities 23 . 4. 75 - Irlande Royaume-Uni Autres Etats membres Irland Vereinigtes KÃ ¶nigreich Andere Mitgliedstaaten Irlanda Regno Unito Altri paesi membri Ierland Verenigd Koninkrijk Andere Lid-Staten Ireland United Kingdom Other Member States Irland Det forenede Kongerige Andre medlemsstater 2,179 2,075 2,178 2,191 2,087 2,189 2,207 2,102 2,205 2,219 2,113 2,217 2,231 2,125 2,229 2,248 2,140 2,245 2,256 2,152 2,258 2,273 2,165 2,271 2,286 2,177 2,284 2,299 2,189 2,296 2,312 2,202 2,309 2,325 2,214 2,322 2338 2,228 2,336 2,352 2,240 2,350 2,366 2,253 2,364 2,380 2,266 2,377 2,394 2,279 2,391 2,408 2,292 2,405 2,422 2,307 2,420 2,432 2,316 2,430 2,447 2,336 2,445 2,462 2,344 2,459 2,472 2,354 2,470 2,487 2,368 2,485 2,502 2,383 2,500 2,512 2,393 2,511 2,258 2,408 2,526 2,544 2,423 2,542 2,555 2,433 2,553 2,568 2,446 2,566 2,582 2,459 2,579 2,596 2,472 2,593 2,609 2,486 2,607 2,621 2,496 2,618 2,624 2,499 2,621 2,632 2,506 2,630 2,638 2,511 2,635 2,643 2,518 2,641 2,649 2,523 2,647 2,652 2,526 2,650 2,654 2,528 2,653 2,658 2,531 2,656 2,661 2,534 2,659 2,667 2,539 2,664 2,670 2,542 2,667 2,673 2,545 2,670 2,678 2,550 2,676 2,684 2,557 2,682 2,690 2,562 2,688 2,696 2,568 2,694 2,702 2,573 2,700 2,708 2,579 2,706 2,714 2,584 2,711 23 . 4. 75 Official Journal of the European Communities No L 103/17 Irlande Royaume-Uni Autres Ã tats membres Irland Vereinigtes KÃ ¶nigreich Andere Mitgliedstaaten Irlanda Regno Unito Altri paesi membri Ierland Verenigd Koninkrijk Andere Lid-Staten Ireland United Kingdom Other Member States Irland Det forenede Kongerige Andre medlemsstater 2,720 2,591 2,718 2,726 2,597 2,724 2,732 2,602 2,729 2,739 2,608 2,736 2,745 2,614 2,743 2,751 2,620 2,749 2,757 2,626 2,755 2,764 2,632 2,761 2,767 2,635 2,764 2,773 2,641 2,771 2,780 2,647 2,777 2,786 2,653 2,784 2,789 2,656 2,787 2,796 2,663 2,793 2,802 2,669 2,800